Name: 80/178/EEC: Council Decision of 18 December 1979 concerning the conclusion of the Agreement on a concerted action project in the field of analysis of organic micropollutants in water (COST project 64b bis)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-15

 Avis juridique important|31980D017880/178/EEC: Council Decision of 18 December 1979 concerning the conclusion of the Agreement on a concerted action project in the field of analysis of organic micropollutants in water (COST project 64b bis) Official Journal L 039 , 15/02/1980 P. 0024 Greek special edition: Chapter 11 Volume 18 P. 0021 ++++COUNCIL DECISION OF 18 DECEMBER 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( COST PROJECT 64B BIS ) ( 80/178/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/888/EEC OF 9 OCTOBER 1978 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( 1 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 6 ( 2 ) OF DECISION 78/888/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH CERTAIN NON-MEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ENSURING THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF THESE STATES ARE HARMONIZED ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY-COST CONCERTATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , NORWAY , PORTUGAL , SWEDEN AND SWITZERLAND , ON A CONCERTED ACTION PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( COST PROJECT 64B BIS ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN ( 1 ) OJ NO L 311 , 4 . 11 . 1978 , P . 6 .